IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1042
                              Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DANIEL SCOTT ENRIQUEZ SR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Louisa County, John M. Wright,

Judge.



      Daniel Scott Enriquez Sr. appeals the sentence imposed. AFFIRMED.




      Bret R. Larson of Orsborn, Mitchell, Goedken & Larson, P.C., Ottumwa, for

appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., Tabor, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


BOWER, Chief Judge.

       Daniel Scott Enriquez Sr. appeals the sentence imposed after he pleaded

guilty to driving while barred. He asserts the court abused its sentencing discretion

in imposing a 180-day jail term with no work release. Enriquez asks that we follow

the parties’ agreed sentence of a ninety-day term, with all but ten days suspended,

and work release.

              We review sentencing decisions for an abuse of discretion
       when the sentence is within the statutory limits. We will find an abuse
       of discretion when “the district court exercises its discretion on
       grounds or for reasons that were clearly untenable or unreasonable.”
       A ruling is untenable when the court bases it on an erroneous
       application of law. If the evidence supports the sentence, the district
       court did not abuse its discretion.

State v. Guise, 921 N.W.2d 26, 30 (Iowa 2018) (citations omitted).

       Here, the court considered the sentencing options available, Enriquez’s

age, education, employment, family status, and the nature of the offense. The

court stated,

                You were barred. You knew you were barred. You knew you
       weren’t supposed to drive a motor vehicle, and yet you did so. Your
       attorney has made a very good effort in convincing the court that
       what you were doing was not as bad as maybe it might sound
       because you were driving to work, and you were going to work to
       support your family, and if I were to take that away from you then
       your family would suffer.
                Well, here’s the problem with that argument, and that is the
       Department of Transportation has told you pursuant to the statutes
       of the Iowa Legislature, you cannot drive, not even to work, nowhere,
       period. Not to the store, not to school, not to work, nowhere. And if
       you want to ride in a motor vehicle, you’re free to do that, but you’re
       not allowed to drive a motor vehicle. And you knew that, and you did
       it in this case.
                                       3


      While another court might have entered a different sentence, the sentence

imposed was within statutory limits, and the court’s reasons were neither clearly

untenable or unreasonable. Finding no abuse of discretion, we affirm.

      AFFIRMED.